 
 
I 
111th CONGRESS 1st Session 
H. R. 154 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. McHugh introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code to exclude certain amounts of severance payments from gross income. 
 
 
1.Short titleThis Act may be cited as the Workers Severance Tax Reduction Act of 2009. 
2.Exclusion from income of severance payment amounts 
(a)In GeneralPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139B the following new section: 
 
139C.Severance payments 
(a)In GeneralIn the case of an individual, gross income shall not include any qualified severance payment. 
(b)LimitationThe amount to which the exclusion under subsection (a) applies shall not exceed $40,000 with respect to each separation from employment described in subsection (c)(1)(B). 
(c)Qualified Severance PaymentFor purposes of this section— 
(1)In generalThe term qualified severance payment means any payment received by an individual if— 
(A)such payment was paid by such individual’s employer on account of such individual’s separation from employment, and 
(B)such separation was in connection with a reduction in the work force of the employer. 
(2)LimitationSuch term shall not include any payment received by an individual if the aggregate payments received with respect to the separation from employment exceed $150,000. 
(d)TerminationThis section shall not apply to any payment for a separation from employment occurring after December 31, 2010. . 
(b)Clerical AmendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139B the following new item: 
 
 
Sec. 139C. Severance payments.  . 
(c)Effective DateThe amendments made by this section shall apply to payments made for separations from employment occurring after December 31, 2007. 
 
